Case: 17-20627      Document: 00514833520         Page: 1    Date Filed: 02/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-20627                                FILED
                                  Summary Calendar                       February 13, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
JASON HENDERSHOTT,

                                                 Plaintiff-Appellant

v.

WARDEN KELLY STRONG; WARDEN C. PANSY; WARDEN DAGEL;
WARDEN J. SHELLY; WARDEN J. RODRIGUEZ; WARDEN WATSON;
WARDEN V. LONG; WARDEN H. ORTIZ,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:14-CV-3123


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jason Hendershott, Texas prisoner # 1659369, appeals the district
court’s sua sponte dismissal of his 42 U.S.C. § 1983 civil rights action under 28
U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a claim on which
relief could be granted. In his § 1983 complaint, Hendershott alleged the denial
of his right to access the courts in order to pursue a federal habeas action


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20627    Document: 00514833520     Page: 2   Date Filed: 02/13/2019


                                 No. 17-20627

challenging his convictions of eight counts of aggravated sexual assault of a
child, two counts of aggravated kidnapping, and two counts of indecency with
a child.   His motion to supplement his brief with additional case law is
GRANTED; his motions for the appointment of appellate counsel and to strike
the appellees’ brief are DENIED.
      We review the district court’s dismissal de novo. See Geiger v. Jowers,
404 F.3d 371, 373 (5th Cir. 2005). Hendershott’s § 1983 complaint was not
time barred, see Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th Cir. 1995),
but he has not shown that the district court erred in determining that his
complaint was frivolous or failed to state a claim because he has failed to show
that he suffered actual harm. See Lewis v. Casey, 518 U.S. 343, 349-54 (1996).
      The one-year limitation period for Hendershott to file a timely § 2254
application expired before his legal materials were allegedly taken from him.
See 28 U.S.C. § 2244(d); Flanagan v. Johnson, 154 F.3d 196, 197 (5th Cir.
1998); see also Artuz v. Bennett, 531 U.S. 4, 8 (2000). Although he contends
that a prior attempt at a § 2254 application was never received by the district
court, he does not allege any facts demonstrating that the earlier § 2254
application failed to reach its destination due to the actions, intentional or
otherwise, of any of the defendants, and thus, he has not shown that the loss
of his mail denied him access to the courts. See Brewer v. Wilkinson, 3 F.3d
816, 821 (5th Cir. 1993).
      Additionally, to the extent that Hendershott contends that the
limitations period should have been equitably tolled due to the loss of this
earlier application, Hendershott has not shown that the loss prevented him
from filing another § 2254 application before his legal materials were allegedly
taken from him. See Holland v. Florida, 560 U.S. 631, 649 (2010). Hendershott
also contends that other events, including a knee surgery in March 2014 and



                                       2
    Case: 17-20627      Document: 00514833520     Page: 3   Date Filed: 02/13/2019


                                  No. 17-20627

trips to a hospital and mental facility, interfered with his ability to prepare his
second § 2254 application. However, he has not provided sufficient details to
state a claim that he experienced more than brief periods of incapacity or that
these periods warranted equitable tolling. See Gentilello v. Rege, 627 F.3d 540,
544 (5th Cir. 2010); Roberts v. Cockrell, 319 F.3d 690, 695 (5th Cir. 2003);
Fisher v. Johnson, 174 F.3d 710, 713-15 (5th Cir. 1999).
      If liberally construed, Hendershott’s appellate filings also argue that he
is actually innocent.    However, his legal claims challenging the offenses
charged and the constitutionality of the statute do not demonstrate actual
innocence in this context. See Bousley v. United States, 523 U.S. 614, 623-24
(1998).   Moreover, none of the evidence that Hendershott alleges was
confiscated from him is sufficient to establish that no reasonable factfinder
would have found him guilty beyond a reasonable doubt. See McQuiggin v.
Perkins, 569 U.S. 383, 386 (2013).
      Because Hendershott has not shown that the defendants’ actions
prevented him from filing a § 2254 application that would not have been
dismissed as time barred, he has not demonstrated the actual harm necessary
to show that any relief could be granted on his access-to-the-courts claims
based on his alleged facts or that his claims had an arguable basis in law or
fact. See Lewis, 518 U.S. at 349-54; see also Sojourner T v. Edwards, 974 F.2d
27, 30 (5th Cir. 1992) (noting that we can “affirm the district court’s judgment
on any grounds supported by the record”). Additionally, he has not shown that
the district court abused its discretion in denying his motions to appoint
counsel and to compel discovery. See Baranowski v. Hart, 486 F.3d 112, 126
(5th Cir. 2007); Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir.
2000). Accordingly, the district court’s judgment is AFFIRMED.




                                        3